PER CURIAM.
Upon consideration of the record and briefs of the respective parties, we determine the trial court erred in failing to recite in the order of contempt facts constituting the contempt upon which appellant was found and adjudicated guilty. Fla.R. Crim.P. 3.830. We find no merit to appellant’s remaining contention. Accordingly, the order of contempt is vacated and set aside and the cause remanded for entry of a proper order of contempt consistent with the views herein expressed.
Order vacated and set aside and remanded with direction.
ALDERMAN, C. J., and CROSS and DOWNEY, JJ., concur.